Exhibit 10.1

EXECUTION COPY

ADDENDUM TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS ADDENDUM to the Amended and Restated Employment Agreement (the “Agreement”)
that was effective as of January 1, 2008, as amended on February 25, 2010, among
David A. Brandon (the “Executive”) and Domino’s Pizza, Inc. (the “Company”),
Domino’s, Inc. (“DI”) and Domino’s Pizza LLC (“DPLLC” and together with DI, the
“Principal Subsidiaries”) is executed among the Company, the Principal
Subsidiaries and the Executive, and is effective as of June 22, 2018 (the
“Addendum”).

Recitals

WHEREAS, the parties desire to amend certain obligations contained in the
Employment Agreement as set forth herein;

NOW THEREFORE, in consideration of the premises and mutual agreements set forth
herein, and in the Agreement, the parties hereto agree as follows.

Addendum

1.    The defined terms set forth in the Agreement and Recitals above are
incorporated by reference in the Addendum.

2.    A new Sub-Section 4.5.3 is added to the Agreement after Sub-Section 4.5.2
and shall read as follows:

Notwithstanding Section 4.5.2 above, effective June 15, 2018, the Company’s
obligation to provide the Health Benefit shall terminate and the Company shall
instead provide to the Executive during his lifetime and to the Executive’s
spouse during her lifetime an annual payment in an amount to be determined by
the Company and based on the methodology described in Appendix A (each such
annual payment, a “Payment”). For the avoidance of doubt, the Executive’s spouse
will be entitled to receive a Payment only for so long as she is married to the
Executive; provided, however, in the event that the Executive predeceases his
spouse while they are married to each other, his spouse shall continue to
receive a Payment for the remainder of her life. The first Payment shall be made
on July 1, 2018 and thereafter, each Payment shall be made no later than each
February 1. On a basis no less frequently than annually, the Company shall fund
the Trust in an amount as is sufficient, in the Company’s discretion, to make
the Payment contemplated by this Section 4.5.3 for the year following the year
in which the Company makes such contribution to the trust. In the event that
Executive or his spouse becomes eligible for health care coverage through
another employer, the Payment for the Executive or his spouse, or both, as

 

1



--------------------------------------------------------------------------------

the case may be, shall cease until such time as the Executive or his spouse, or
both, as the case may be, is no longer eligible for such other coverage. In
addition to the Payments provided to the Executive and to the Executive’s
spouse, for so long as Executive or his spouse receives a Payment hereunder, the
Company shall make available to the Executive and the Executive’s spouse a
Company resource to assist the Executive and the Executive’s spouse in
reviewing, evaluating and securing health care coverage. Any benefit associated
with the provision of such resource shall be taxed to the Executive or the
Executive’s spouse, as applicable, on an annual basis.

3.    A new Appendix A is hereby inserted into the agreement after the signature
page and shall read as follows:

The Payment described in Section 4.5.3 of the Employment Agreement will be based
on the annual cost of (a) Medicare supplemental coverage elected by the
Executive and (b) individual market coverage (for clarification purposes, this
shall include medical insurance coverage, prescription medicine coverage, dental
insurance coverage, vision insurance coverage, as well as services to provide
administrative conveniences relating to health care coverage, described at times
as “concierge health care”) elected by the spouse, and once she becomes
Medicare-eligible, the cost of her Medicare supplemental coverage; provided,
that in no event shall the amount of the Payment initially exceed $150,000 per
year. Such $150,000 Payment limit shall be increased automatically by three
percent (3%) for every five (5) years that the Payment is in effect for the
Executive and/or the Executive’s Spouse. No later than each October 15, the
Executive and/or his spouse shall notify the Company of the coverage they have
elected for the following year or request the assistance of the Company in
helping them choose such coverage. The Payment to be made by the Company by the
following February 1 will be equal to the annual cost of such coverage (subject
to the proviso above). Receipt of the Payment is not conditioned on the
Executive and his spouse agreeing to use the Payment to purchase health
insurance or certifying or substantiating that they have done so. The amount of
the Payment for any year shall not affect the amount of the Payment for a
subsequent year, and the right to payment of the Payment shall not be subject to
liquidation or exchange for any other benefit.

4.    Any provisions in the Agreement not revised herein remain in full force
and effect.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed on behalf of the Company
and the Principal Subsidiaries by their respective duly authorized
representatives and by the Executive, as of the date first above written.

 

THE COMPANY:     DOMINO’S PIZZA, INC.     By:   /s/ J. Patrick Doyle     Name:  
J. Patrick Doyle     Title:   Chief Executive Officer PRINCIPAL SUBSIDIARIES:  
  DOMINO’S, INC.     By:   /s/ J. Patrick Doyle     Name:   J. Patrick Doyle    
Title:   Chief Executive Officer     DOMINO’S PIZZA LLC     By:   /s/ J. Patrick
Doyle     Name:   J. Patrick Doyle     Title:   Chief Executive Officer THE
EXECUTIVE:         /s/ David A. Brandon     Name:   David A. Brandon

 

3